Citation Nr: 1236201	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  07-16 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals, head injury, to include headaches (claimed as bump on back of head).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from February 1987 to June 1987 and June 1989 to August 1989.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction over the Veteran's claims file now lies with the Chicago, Illinois RO. 

The Veteran was provided a Videoconference Board hearing in November 2010.  A transcript of the testimony offered at this hearing has been associated with the record.

This matter was last before the Board in December 2010 at which time it was remanded for further development.  That development was completed and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDINGS OF FACT

It has been shown by competent and probative evidence to at least equipoise that the Veteran incurred residuals, head injury, to include headaches (claimed as bump on back of head) in service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for residuals, head injury, to include headaches (claimed as bump on back of head) is established.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below as to the partial grant of this claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he sustained chronic residuals of a head injury due to an in-service fall.  Specifically, he claims that he passed out during basic training and fell injuring his head.  He has related that after he fell, he was rushed to the emergency room and that he has had a lump on his head since that time, which has continued to grow.  

Most of the Veteran's service treatment records are unavailable and there are no service treatment records related to his first period of service, in which he claims he was injured, other than his entrance examination.  The RO has exhausted all means of obtaining his service treatment records and has made a formal finding as to their unavailability.  38 C.F.R. § 3.159(c)(2).  The Board is cognizant that in such situations, "the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Of record are numerous records from the Cook County Hospital.  These records document that the Veteran sustained numerous gunshot wounds in August 1990 to the right and left thighs as the result of a civilian shooting.  An April 1994 record from this hospital notably documents a complaint of a sebaceous cyst of the left occipital lobe, with a 6 year history thereof.  A "posttraumatic cystic [illegible] lesion" was assessed at this time.  See April 8, 1994, record from Cook County Hospital.  Also assessed was occipital neuralgia.  A June 1994 MRI report notes an impression of a normal brain and an apparent lipoma in the left occipital subcutaneous tissue. 

Of record is a January 2005 report of VA examination pertaining to the Veteran's service-connected right ankle, which the available service treatment records show was injured in service while playing baseball.  This note documents, in contradiction to the documented history of this injury, that the Veteran reported he had shot himself in the right ankle during military training exercises.  The Veteran reported at this time that he had had numerous bullet fragments removed from this ankle.  

Of record is a January 2005 VA treatment note from the Indianapolis, VA Medical Center (VAMC).  This note documents that the Veteran was then seen as a new patient at this facility.  Inter alia, the Veteran complained of a cyst on the back of the left occiput since 1989, which had not grown and was "sore sometimes."

In May 2005 the Veteran filed a claim for "the lump that's on the back left side of [his] head."  He noted that he had "hit it" in basic training at Fort Dix, New Jersey and that it "ha[d] grown continuously since" then.  

In a June 2005 statement the Veteran related that the lump on the back of his head caused him dizziness, vision problems and headaches.  He explained that he had injured his head during basic training when he passed out from exhaustion and struck the back of his head on the left side.  

In a September 2007 statement the Veteran reiterated that he passed out during basic training and hit his head.  He explained that he was rushed to the emergency room via ambulance at the time of the injury, and that there should be records documenting this occurrence.  He stated that the lump on his head had continued to grow since that time.  

A November 2007 VA medical record documents an assessment of occipital scalp lipoma-like cyst.  Other VA records document similar assessments.  See e.g. December 31, 2007, VA record.

A July 2009 VA note documents a complaint of a small lump on the back of the head.  The note documents that the Veteran "noticed" this lump 20 years ago.  An October 2009 VA record documents a similar 22 year history, and that the Veteran related that he had a history of one previous cyst versus lipoma excised 30 years prior.  He related the onset  of his current mass to head trauma in basic training, with only a mild increase in size over the past 20  years.  

At his Board hearing, the Veteran offered testimony regarding his claimed injury.  Specifically, he testified that during about the 4th week of basic training, he went to use the latrine before going to bed and passed out and struck his head on the floor.  He testified that he was rushed by ambulance to the base hospital at Fort Dix, where he remained for 2 days.  He related that following his discharge from the hospital, he was placed on light duty and that he continued to have problems with his head and had gone to sick call a couple of times during basic training for these problems.   He testified to having continuous problems since service and that he had developed chronic headaches, as well as moments of dizziness and forgetfulness.  See November 2010 Board transcript.  

When this matter was last before the Board, it was remanded, inter alia, to afford the Veteran a VA examination to address the etiology of his claimed condition.  Such an examination was obtained in October 2011, and was based upon a full review of the claims file.  At the time of the examination, the Veteran related that during basic training he was exhausted and lost consciousness while going to the latrine.  He related falling backwards and striking his head, which resulted in unconsciousness.  He offered a history of hospitalization for several days.  He complained of chronic headaches since the fall, as well as dizziness, occasional tinnitus and blurred vision.  He also complained of concentration and attention problems, as well as a cystic growth on his skull.  

Examination of the Veteran resulted in assessments of mild traumatic brain injury with residual left-sided headaches, attention and concentration problems and a residual small superficial cyst related to trauma in the occipital area.  The examiner concluded that it was at least as likely as not that the Veteran's symptoms of left-sided headache, left occipital cyst and attention and concentration problems were at least as likely as not "to be" related to his [reported in-service] fall.

For historical purposes, the Board notes that in August 2011 the Veteran suffered a fall.  He apparently hit his head and was assessed as having a post-concussive syndrome.  See VA medical records dated in August 2011.

Given the positive VA opinion of record, resolution of this claim largely depends on the weight to be afforded the Veteran's competent lay statements regarding the occurrence of the head injury in 1987 during basic training, as he claims.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

As noted above, the Veteran's service treatment records are unavailable for the period of service in which he claims to have been injured; thus, the Veteran's statements present the only means of determining the occurrence of these events and which provide the sole basis for the positive etiological opinion of record.  It remains the duty of the Board as the fact finder to determine credibility in any number of other contexts, whether it has to do with testimony or other lay or other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The appellant's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 469(1994) (finding that the weight and credibility of evidence "is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In terms of credibility, the Board notes that the Veteran's provided history appears somewhat contradictory.  The record shows that the Veteran has variously reported a history of a lump on his head dating back to approximately 1987 through 1989 and offered contradictory statements as to the progression of the size of this lump.  On one occasion he denied that the lump had grown and on others he related that it had.  Moreover, the Veteran clearly offered an incorrect history regarding his right ankle at the January 2005 VA examination when he stated that he had shot himself in the foot during military service, although the Board can discern no financial reason for this misstatement.  Nevertheless, the Veteran's provided history is overall consistent with an onset of symptoms around 1987 and given the Veteran's apparent memory problems, the Board finds it as likely as not that the Veteran's reports are credible.  O'Hare, supra.  Accordingly, given the positive VA opinion of record, which the Board finds is based on an adequate history, the evidence is at least in equipoise and the claim is granted.  Gilbert, supra.  


ORDER

Entitlement to service connection for residuals, head injury, to include headaches (claimed as bump on back of head), is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


